Per Curiam. This suit was brought by appellant against appellee, to recover for an injury to his person, while traveling as a passenger on the cars of appellee. A verdict and judgment were rendered against appellant, from which he appeals to this court. The assignment of errors questions the correctness of the instructions given for appellee. These instructions wholly ignore the law of comparative negligence, and ought not to have been given; but they could not damage appellant. He was guilty of such negligence in riding on the platform at the time he received the injury, that he could not recover, unless the injury was wantonly or willfully inflicted, which the evidence does not tend to show in this ease. Quinn’s Adm’x v. Ill. Cent. R. R. Co. 51 Ill. 495; Hickey v. B. & L. R. R. Co. 14 Allen, 429; R. R. I. & St. L. R. R. Co. v. Coultas, 67 Ill. 398. Where a verdict is shown by the evidence to be so clearly right that, had it been otherwise, the court should have set it aside, such verdict will not be disturbed merely for the reason that there is error found in the instructions. In such cases it appears affirmatively that the party was not injured by such error, and hence has no right to complain. Burling’s adm’x v. I. C. R. R. Co. 85 Ill. 18. Judgment affirmed.